DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the dispensing portion extending from the beverage making apparatus housing near but spaced away from the beverage producing portion to avoid physical contact” in lines 23-25.  It is unclear what structures are being referred to in reference to the phrase “to avoid physical contact.”
Claim 11 recites the limitation “near” in line 24.  The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 11 recites the limitation “the container” in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 12-13 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. US 2006/0115572 in view of Fedorchak et al. US 2007/0175337 and Rithener et al. US 2012/0298258.
Regarding Claim 11, Guerrero et al. discloses a method for producing a beverage using a beverage making apparatus having a housing (housing 182).  The method comprises the steps of providing a controller (controller 145) within the housing (housing 182) and providing a controllable beverage producing portion (blending mechanism 130) operatively coupled to the controller (controller 145) for producing a brewed beverage (‘572, FIG. 1) (’572, Paragraph [0107]) external to the housing.  A dispenser (container 150) is provided external to the housing (housing 182) and is positioned below the beverage producing portion (blending mechanism 130) for receiving brewed beverage therein (‘572, Paragraph [0110]).  A controllable by pass water system (liquid source 120) within the housing (housing 182) is operatively coupled to the controller (controller 145) for dispensing water into the container for mixing with the brewed beverage therein (‘572, Paragraph [0107]).   A water line (liquid source 120) is provided in the controllable by pass water system internal to the housing (housing 182) (‘572, FIG. 1) (‘572, Paragraph [0096].  A liquid sweetener system disposed within the housing (housing 182) is coupled to the controller for dispensing liquid sweetener into the container wherein a sweetener line is provided in the liquid sweetener system internal to the housing (housing 182) (‘572, FIG. 1) (‘572, Paragraph [0101]).  A dispensing portion (outlet 175) communicates with the by pass water system and extends from the beverage making apparatus in proximity but spaced apart from the 
Guerrero et al. is silent regarding at least a pair of water dispensing ports provided on the dispensing portion separate from and spaced from the sweetener.
Fedorchak et al. discloses a method for producing a beverage comprising providing a liquid sweetener (sweetener 38) for mixing with heated and/or unheated water (at mixing chamber M) (‘337, FIG. 2) (‘337, Paragraphs [0033]-[0034]).  At least a pair of water dispensing ports (heated solvent and unheated solvent enter into mixing chamber M at separate mixing chamber housing A and B connected by a common mixing window W which allows for mixing) (‘337, Paragraph [0034]).  Fedorchak et al. discloses using separate heated and unheated water streams to create a turbulent liquid flow that are homogeneous in characteristics (‘337, Paragraphs [0034] and [0039]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Guerrero et al. and incorporate a heated water stream and an unheated water stream to mix the brewed beverage as taught by Fedorchak et al. in order to produce a homogenous beverage (‘337, Paragraph [0039]).  Additionally, the use of a separate heated and unheated water stream allows the temperature at which the brewed beverage is mixing to be controlled to a desired mixing temperature.
Further regarding Claim 11, Guerrero et al. discloses modifying the locations of the components (‘572, Paragraphs [0125]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to centrally locate the sweetener port on the dispensing portion since the configuration of the claimed sweetener port is a matter of choice which a person of ordinary skill in the art would have found obvious 
Further regarding Claim 11, Guerrero et al. modified with Fedorchak et al. is silent regarding mixing ingredients external to the housing wherein the water line internal to the housing communicates with at least one water dispensing port on a dispensing portion for dispensing water from the water line therethrough external to the housing and the sweetener line internal to the housing communicates with a sweetener external to the housing.
Rithener discloses a method for producing a beverage using a beverage making apparatus (beverage preparation machine 1) having a housing in which ingredients (flavored and unflavored liquids) are mixed by the combination of ingredient streams external to the housing (‘258, FIGS. 3-4) (‘258, Paragraph [0059]).  The method comprises the steps of providing a controller (fluid circuit) within the housing (‘258, Paragraph [0045]), providing a controllable by pass water system (water tank 6 and pump 7) within the housing operatively coupled to the controlled (fluid circuit) for dispensing the water, providing in the controllable by pass water system a water line (conduit system 9) internal to the housing (‘258, Paragraph [0046]), communicating with at least one water dispensing port (spout arrangement 9a’) (‘258, Paragraph [0048]), and providing a liquid sweetener system (via water flavouring arrangement 3, 4, 5) (‘258, Paragraph [0046]) within the housing coupled to the controlled (fluid circuit) for controllably dispensing a liquid sweetener into the dispensing container (receptacle 100) (‘258, FIG. 3) (‘258, Paragraph [0053]).  The dispensing ports are configured for 
Both Guerrero et al. and Rithener are directed towards the same field of endeavor of processes of producing a beverage using a beverage making apparatus having a housing in which multiple ingredient streams are mixed together.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Guerrero et al. and provide a water line and sweetener line internal to the housing that communicates with dispensing ports and mixes the ingredient streams externally of the housing of the beverage making apparatus prior to mixing in the dispensing container since Rithener teaches that mixing ingredient streams external to the housing of a beverage making apparatus was well known and conventional in the art at the time of the invention.  The location at which mixing occurs, i.e. internal to the housing as taught by Guerrero et al. as opposed to external to the housing as taught by Rithener, are obvious variants of one another since both methods teaches mixing multiple ingredient streams during the process.  This mixing would occur regardless of whether the mixing was conducted internally or externally of the housing.
Further regarding Claim 11, the combination of Guerrero et al., Fedorchak et al., and Rithener discloses configuring the controller to dispense predetermined volumes of sweetener and water over a substantial portion of the period of time during which the rate at which the total volumes of liquid sweetener and water is controllably dispensed over a significant portion of the total period of time during which brewed beverage is dispensed from the beverage producing portion for mixing water, sweetener, and brewed beverage.
Regarding Claim 12, Guerrero et al. discloses providing a liquid flavoring system to the controller for controllably dispensing liquid flavor into the container (‘572, Paragraphs [0077]-[0079] and [0101]).
Further regarding Claim 12, the combination of Guerrero et al. modified with Fedorchak et al. and Rithener discloses configuring the controller to dispense predetermined volumes of sweetener and water over a substantial portion of the period of time during which the rate at which the total volumes of liquid sweetener and water is controllably dispensed over a significant portion of the total period of time during which brewed beverage is dispensed from the beverage producing portion for mixing water, sweetener, and brewed beverage.
Regarding Claim 13, Guerrero et al. discloses at least one mixed ingredient (‘572, Paragraph [0053]).
Further regarding Claim 13, Guerrero et al. reads on the limitations “to intersect the flow of the beverage from the apparatus prior to dispensing into the dispenser at least for a portion of the total period of time during which brewed beverage is dispensed from the beverage producing portion mixing the water, sweetener, and brewed .

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks that none of the cited references provides for the impinging and mixing externally of the housing.  Applicant asserts that Fedorchak mixes completely internally and that Guerrero dispenses all of its ingredients completely internally of the housing within the shroud or guard and that all of the Guerrero ingredient paths or streams are aligned parallel to one another and alleges that none of Guerrero’s ingredient paths can be read as impinging on the sweetener dispensing stream for at least partially mixing with the liquid sweetener externally of the housing and that mixing of ingredients only happens when they come together in the cup.  Applicant continues on Page 11 of the Remarks that Rithener teaches ingredient paths or streams aligned parallel to one another.
Examiner argues that Rithener is being relied upon to teach the limitations regarding mixing ingredients external to the housing.  Rithener discloses a method for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims do not preclude the streams of Rithener to be aligned parallel to one another.  The streams of Rithener are mixed together outside of the housing.  In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 11-12 of the Remarks that Rithener does not provide any additional information that would create controllable impingement of water streams onto a sweetener stream externally of the housing from the dispensing portion.  Applicant contends that FIG. 2 of Rithener shows two nozzles which are directed downwardly and parallel to each other into the container and alleges that neither of these nozzles provides any impingement, combining, or controlled flow as set forth in Claims 11-13.  Applicant asserts that structure 12 is a light means 12 or other light source as cited in Paragraph 56 of Rithener and continues that Rithener does not provide any additional commentary with regard to automated mixing through an apparatus defied by the apparatus claims.
Examiner argues that Rithener teaches the dispensing ports are configured for producing streams directionally oriented for at least partially mixing with the liquid sweetener externally of the housing of the beverage making apparatus prior to mixing with the brewed beverage in the dispensing container (‘258, FIG. 3) (‘258, Paragraph [0059]).  The disclosure of the ingredient streams mixing externally to the housing (‘258, FIG. 3) (‘258, Paragraph [0059]) reads on the claimed streams directionally oriented for impinging on the sweetener dispensing stream since applicant discloses impingement being the intersection of the beverage streams (Specification, Paragraph [0031]), which 
Applicant asserts on Page 14 of the Remarks that the combination of devices in the cited references fails to provide directionally oriented streams that impinge to mix the ingredients external to the housing.
Examiner argues that Rithener is being relied upon to teach the limitations regarding mixing ingredients external to the housing.  Rithener discloses a method for producing a beverage using a beverage making apparatus (beverage preparation machine 1) having a housing in which ingredients (flavored and unflavored liquids) are mixed by the combination of ingredient streams external to the housing (‘258, FIGS. 3-4) (‘258, Paragraph [0059]).  Both Guerrero et al. and Rithener are directed towards the same field of endeavor of processes of producing a beverage using a beverage making apparatus having a housing in which multiple ingredient streams are mixed together.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Guerrero et al. and provide a water line and sweetener line internal to the housing that communicates with dispensing ports and mixes the ingredient streams externally of the housing of the beverage making apparatus prior to mixing in the dispensing container since Rithener teaches that mixing ingredient streams external to the housing of a beverage making apparatus was well known and conventional in the art at the time of the invention.  The location at which mixing occurs, i.e. internal to the housing as taught by Guerrero et al. as opposed to external to the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims do not preclude the streams of Rithener to be aligned parallel to one another.  The streams of Rithener are mixed together outside of the housing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792